EXHIBIT 10.2

EMPLOYMENT AGREEMENT

OF

JAMES F. VERHEY

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into effective as of
January 1, 2007, by and between JAMES F. VERHEY (“Employee”) and BUSINESS
STAFFING, INC. (the “Company”).

RECITALS

A. Employee is currently employed by the Company pursuant to that certain
Employment Agreement by and between the Company and Employee dated effective
January 1, 2002 (the “2002 Employment Agreement”). The Company leases Employee
to Kaiser Ventures LLC (“Kaiser”) and he works as Kaiser’s Executive Vice
President and Chief Financial Officer.

B. The intent of this Agreement is to set forth the terms and conditions of
Employee’s employment by the Company and his serving as a leased employee to
Kaiser. This Agreement shall supersede the 2002 Employment Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. EMPLOYMENT, POSITIONS AND DUTIES. The Company hereby employs Employee upon
the terms and conditions set forth in this Agreement. Employee acknowledges and
agrees that he will be a leased employee only to Kaiser. Employee’s positions
with Kaiser as a leased employee continue to be Executive Vice President and
Chief Financial Officer. In such capacity, Employee shall have the
responsibilities and duties normally incident to such positions, including, but
not limited to, those duties and responsibilities set forth in Schedule “A”
attached hereto and incorporated herein by this reference and such other duties
and responsibilities as may be reasonably assigned to him from time-to-time by
Kaiser’s President or Chief Executive Officer. Employee’s business time
commitment to the Company and as a leased employee to Kaiser at Kaiser’s
corporate offices will be an average of six (6) days per month with Employee’s
work schedule to be coordinated with Kaiser’s Chief Executive Officer. There
shall be no reduction in Employee’s annual base salary or benefits as a result
of Employee’s reduced time commitment as provided herein. Kaiser and Employee
acknowledge the need for flexibility in Employee’s work schedule so that
Employee agrees to adjust his general schedule to give priority to, assist in
the preparation for, and attend important meetings for Kaiser or the Company
that may occasionally be scheduled at times other than Employee’s general work
schedule.

2. TERM AND CREDIT FOR PAST EMPLOYMENT. Employee’s employment under the terms of
this Agreement shall commence as of January 1, 2007, and shall continue for a
minimum of five (5) years from the effective date of this Agreement (“Initial
Term”)

 

1



--------------------------------------------------------------------------------

unless sooner terminated as provided herein; provided, however, the term of this
Agreement shall be automatically extended on a month to month basis after the
Initial Term until such time as Kaiser has disposed of all of its material
assets unless otherwise earlier terminated as provided in this Agreement.
Notwithstanding the date of the commencement of this Agreement, for purposes of
the calculation of benefits or for any other similar purpose, the Company shall
credit Employee with the time he was employed by the Company, Kaiser or any
predecessor of Kaiser.

3. BASE SALARY. As of January 1, 2007, Employee’s annual base salary shall be
$152,640. Prior to the first meeting of the Board of Managers in any calendar
year, the Human Relations Committee of the Board will review Employee’s salary
and report its recommendations for any revision to the full Board at such
meeting and will communicate its review to the Company. Employee’s annual base
salary shall be adjusted effective as of January 1 of each year, commencing
January 1, 2008, by the increase in the consumer price index over the prior
applicable year utilizing the Consumer Price Index for Urban Wage Earners and
Clerical Workers, U.S. City Average, All Items, published by the Bureau of Labor
Statistics of the United Stated Department of Labor. The entire Board of
Managers of Kaiser together with the Company have final responsibility for the
review, approval or disapproval of any revisions to Employee’s annual base
salary.

4. BONUS PROGRAM

a. INCENTIVE PERFORMANCE BASED BONUS PROGRAM. Employee acknowledges that in 2001
Kaiser discontinued it historical annual performance bonus program and that the
Company is also terminating its discretionary cash bonus program simultaneously
with the effective date of this Agreement. In lieu of these previous cash bonus
programs, Employee shall be eligible for and be paid an incentive performance
bonus in accordance with the terms of the Company’s Executive Officer New
Revenue Incentive Participation Plan dated effective January 1, 2007, the terms
of which are incorporated herein by this reference.

b. WEST VALLEY MRF INCENTIVE PERFORMANCE BONUS. If Kaiser’s interest in the West
Valley MRF is sold while Employee is employed by the Company, Employee shall be
paid a bonus upon the completion of such sale and collection of the sales price
in amount equal to one percent (1.00%) of the net sales price of Kaiser’s West
Valley MRF interest in excess of the Target Value of $8,396,574 assigned to such
interest in connection with the Class C and D Units as increased for cash
distributions resulting from a recapitalization or refinancing of the West
Valley MRF. No bonus shall be paid if the net sales price as may be increased
for any cash distribution resulting from a recapitalization or refinancing of
the West Valley MRF equals or is less than the Target Value assigned to the West
Valley MRF. Such bonus, if any, shall be paid no later than thirty (30) days
following the collection of the consideration for the sale of Kaiser’s interest
in the West Valley MRF. If the sale is in whole or in part on an installment
basis, the bonus shall be paid to Employee on any installment payments as they
are collected. In the event the sale is other than a cash transaction such as a
merger, the bonus shall be measured by the value of the consideration received
as if it was a cash transaction and the bonus earned shall may be paid to
Employee in cash,

 

2



--------------------------------------------------------------------------------

the merger consideration or in such other form as the Company may reasonable
determine to implement the intent and purpose of this West Valley MRF incentive
bonus.

5. ANNUAL GRANT OF CLASS A UNITS AND VESTING AND CONVERSION OF PREVIOUSLY
GRANTED OPTIONS. During the term of this Agreement, the Company shall cause to
be issued to Employee 25,000 Kaiser Class A Units as of January 15 of each year
beginning as of January 15, 2007, if Employee is employed by the Company as of
the immediately preceding December 31; provided, however, the amount of this
annual grant of Class A Units shall be reviewed may be modified by the Company
prior to the January 15, 2010 grant of Class A Units. Notwithstanding the
foregoing, the annual grant of Class A Units may be delayed until the Employee
complies with the provisions of Paragraph 6.b. below.

It is acknowledged and agreed that all options granted to Employee by Kaiser or
its predecessor prior to the date of this Agreement are fully vested in Employee
and all outstanding options to acquire Kaiser Ventures Inc. common stock have
been converted to options to acquire Class A Units in Kaiser.

6. OTHER BENEFITS.

a. INSURANCE AND OTHER BENEFITS. Employee will be entitled to participate in all
benefits provided by the Company to its employees and to senior executives in
accordance with and subject to the Company’s policies and procedures as they may
exist from time-to-time, including, but not limited to, medical and dental
insurance, life insurance, disability insurance, 401(k) savings plan, any
pension or retirement plan, deferred compensation plan, education and seminar
reimbursement, car allowance, and reimbursement of reasonable expenses for
company business. These benefits shall be at least at the same level as provided
to Employee as of the day prior to the effective date of this Agreement except
that contributions to the Company’s 401(k) savings plan, money purchase plan and
supplemental executive retirement plan of the Company shall be appropriately
modified to reflect the current compensation of Employee. Benefits shall also
include life insurance for the benefit of Employee with a face amount of not
less than that in effect as of December 31, 2002, with premium paid in
accordance with the Company’s policies in effect on December 31, 2002, except
that the Company may self-insure if insurance is not available on a commercially
reasonably basis. In addition, the Company shall only be responsible for the
payment of the premium for the first level (first one-third) of Employee’s life
insurance benefit and the third level (the last one-third) of such coverage.
Employee shall be responsible for the payment of the premium for the second
level (second 1/3) of coverage. Employee shall be entitled to four (4) weeks of
paid vacation per year.

b. ADDITIONAL WELLNESS BENEFITS. In addition to the benefits described above,
the Company shall reimburse Employee for all costs associated with an annual
physical not otherwise covered by insurance and the costs not otherwise covered
by insurance for a more comprehensive physical exam and medical tests and
evaluation every two years, including the costs that may be associated with a
full body scan. Employee’s first comprehensive medical exam shall be completed
by December 31, 2007,

 

3



--------------------------------------------------------------------------------

with the next comprehensive exam to be completed by December 31, 2009, and shall
continue thereafter every two years during the term of this Agreement. If as a
result of any annual physical Employee is diagnosed with a medical condition
that may reasonably be considered to materially impact Employee’s performance of
his duties under this Agreement, Employee shall promptly advise the Chairman of
Kaiser’s Human Relations Committee of such diagnosis. In the event Employee does
not complete the comprehensive medical exam every two years as provided herein,
Employee’s annual grant of Class A Units shall be delayed until such time as
Employee complies with this comprehensive medical exam requirement. For example,
if Employee fails to have a comprehensive medical exam completed by December 31,
2007, the annual grant of Class A Units to Employee which Employee would have
received on January 15, 2008 will be delayed until such time as Employee
completes the required comprehensive medical exam. The Company may also pay or
reimburse Employee for certain other reasonable health and wellness benefits as
may be pre-approved by the Company. Employee shall provide to the General
Counsel of the Company written notice that he has completed the comprehensive
medical exam as provided herein together with reasonable documentation that such
exam was performed.

7. COMPENSATION PAYABLE UPON TERMINATION BY THE COMPANY WITHOUT CAUSE. In the
event Employee is terminated by the Company for any reason except for “cause”,
as “cause” is defined in Paragraph 11 below, the Company shall pay to Employee
the following compensation and Employee shall receive the following benefits as
severance benefits:

a. if the termination occurs during the Initial Term, Employee shall be paid two
(2) years of annual base salary;

b. the Company shall continue to provide and pay its portion of all of
Employee’s health insurance, dental insurance, vision insurance, life insurance,
wellness, welfare and other benefits for a period of twenty four (24) months
following the date of termination, including the Company’s portion of any
retirement and deferred compensation plans such as the Company’s 401(k) plan and
SERP, as applicable. After such termination, Employee shall be entitled, for a
period of three years to exercise his Equity Incentives as to any then vested,
including any options vesting within one year of termination as provided in the
next sentence, notwithstanding any other applicable provision contained in any
option agreement. In addition to the foregoing, with respect to any restricted
Equity Incentives, Employee shall continue to vest in such securities for a
period of one-year following termination.

All amounts due Employee shall be payable in one lump sum or as may be mutually
agreed upon between Employee and the Company as may be permitted under
applicable law. Employee shall have no duty to seek other employment during this
period of time and there shall be no offset for any compensation paid to
Employee from any other source. If the Company or an Affiliate of the Company
desires to retain Employee as a consultant after termination of Employee’s
employment, the parties shall negotiate the terms of such consulting agreement
which shall be documented in an agreement executed by the parties.

 

4



--------------------------------------------------------------------------------

8. COMPENSATION PAYABLE UPON CONSTRUCTIVE TERMINATION. In the event that
Employee is constructively terminated by the Company as defined in Paragraph 9
below, Employee shall be paid and receive the same compensation and benefits as
provided in Paragraph 7 above for termination by the Company without cause.

9. CONSTRUCTIVE TERMINATION DEFINED. Employee shall be deemed to have been
constructively terminated by the Company upon the occurrence of any of the
following events:

a. The assignment to Employee of duties materially and adversely inconsistent
with Employee’s positions at Kaiser as a leased employee as of the effective
date of this Agreement. This includes a change in reporting responsibilities,
authority including title, or responsibilities; provided, however, a lateral
transfer within Kaiser or to an Affiliate shall not be deemed a constructive
termination;

b. Any requirement that Employee permanently relocate to an office more than 50
miles from the then location to which he is assigned as of the effective date of
this Agreement; and/or

c. Any failure to provide Employee with compensation and benefits in the
aggregate on terms that are not materially less favorable than those enjoyed by
Employee under this Agreement as of the effective date of this Agreement, or the
subsequent taking of any action that would materially reduce any of Employee’s
compensation and benefits in effect as of the date of this Agreement unless such
compensation and benefits are substantially equally reduced for executive
officers of the Company as a group (as measured by a percentage) or there is
less than a ten percent (10%) reduction in compensation or benefits.

then, at Employee’s option, exercisable within ninety (90) days of the date
Employee knew, or should have known exercising reasonable care, of the
occurrence of any of the foregoing events and the expiration of any applicable
cure period, Employee shall have the right to terminate his employment by
written notice to the Company, and on the date of such termination the Company
will pay Employee the compensation and benefits described in Paragraph 11 below.

10. TERMINATION FOR CAUSE. If the Company elects to terminate Employee’s
employment for “cause” (as defined Paragraph 11 below), Employee’s employment
will terminate on the date fixed for termination by the Company and thereafter
the Company will not be obligated to pay Employee any additional compensation or
extend his benefits, other than the compensation due and owing up to the date of
termination and as may be required by law, as well as any compensation or
amounts that may be due under various compensation and retirement and deferred
compensation plans as provided in Paragraph 15 below. After such termination,
Employee shall be entitled, for a period of one hundred and twenty (120) days,
to exercise any options or other equity related incentives that are vested as of
the date of termination.

 

5



--------------------------------------------------------------------------------

11. DEFINITION OF “CAUSE.” “Cause” for the purposes of this Agreement shall mean
any of the following:

a. Willful breach by Employee of any provision of this Agreement, provided,
however, if the breach is not a material breach, the Company shall give Employee
written notice of such breach and Employee shall have thirty (30) days in which
to cure such breach. No written notice or cure period shall be required in the
event of a willful and material breach of this Agreement by Employee;

b. Gross negligence or dishonesty in the performance of Employee’s duties or
possibilities hereunder;

c. Engaging in conduct or activities or holding any position that materially
conflicts with the interest of, or materially interferes with Employee’s duties
and responsibilities to the Company, Kaiser or their Affiliates; or

d. Engaging in conduct which is materially detrimental to the business of the
Company, Kaiser or their Affiliates.

12. VOLUNTARY TERMINATION. Employee’s employment by the Company may be
terminated at any time upon the parties’ mutual written agreement. In the event
of a mutual written agreement, Employee’s compensation and shall be as set forth
in such agreement. In the event of Employee’s voluntary termination of
employment, the Company shall not be obligated to pay Employee any additional
compensation, other than the compensation due and owing as the date of
termination and as may be required by law, as well as any compensation or
amounts that may be due under various compensation and retirement and deferred
compensation plans as provided in Paragraph 15 below. After such termination,
Employee shall be entitled for a period of hundred and twenty (120) days to
exercise any Equity Incentives that are vested as of the date of termination.

13. DISABILITY BENEFITS. In the event of the disability of Employee for any
reason, the Company shall continue to pay to Employee his salary and benefits
less short-term disability payments and less long-term disability payments for a
period of two (2) years. In addition, upon permanent disability, the vesting of
all retirement and deferral compensation plans and all outstanding Equity
Incentives shall continue to accrue for a period of two (2) years after the date
of disability in the same manner as if Employee were still employed by the
Company and serving as a leased employee to Kaiser during that period.

14. DEATH BENEFITS. In the event of Employee’s death, Kaiser shall pay to
Employee’s personal representative or his estate, Employee’s salary and benefits
through the end of the month in which the death occurred plus the compensation
and benefits that would be payable to Employee upon termination without cause as
provided in Paragraph 7 of this Agreement, except that any compensation that
would be payable to Employee for termination during the Initial Term as provided
in Paragraph 7.a. of this Agreement shall not be payable upon death. The
proceeds from any life insurance shall be for the sole benefit of Employee’s
designated beneficiaries

 

6



--------------------------------------------------------------------------------

or if there are no designated beneficiaries, Employee’s estate. Employee’s
estate or personal representative shall have at least one (1) year after the
date of Employee’s death while in the employment of the Company in which to
exercise all vested Equity Incentives, unless the terms of an Equity Incentive
provides for a longer period of time.

15. PAYMENTS PURSUANT TO OTHER COMPENSATION PLANS. In addition to the
compensation and benefits to be paid to Employee pursuant to this Agreement,
upon termination of Employee’s employment with the Company Employee (or his
estate as applicable) shall be paid or continue to receive the benefit of
existing and future compensation, bonus, retirement and deferred compensation
plans subject to and in accordance with the terms of each respective plan. As of
the date of the effective date of this Agreement, Employee and the Company agree
that the following plans are in effect that are applicable to Employee:
(i) Business Staffing, Inc. 401(k) Plan; (ii) Business Staffing, Inc.
Supplemental Executive Retirement Plan; (iii) Class C and D Units; and
(iv) Executive Officer New Revenue Incentive Participation Plan.

16. POSSIBLE REDUCTION IN CERTAIN BENEFITS.

a. Except as provided in Paragraph 17.b. below, Employee shall in no
circumstances receive “payments in the nature of compensation” from the Company
which would result in “excess parachute payments” (as that term is defined in
Sections 280G and 4999 of the Internal Revenue Code of 1954, as amended, or any
equivalent or analogous term as shall in the future be defined in any law or
regulation governing the amount of severance compensation that may be paid
without penalty to an officer of a company upon a change in control of the
Company). In the event either Employee or the Company shall be advised in
writing by his or its counsel that Employee would receive excess parachute
payments if all payments under all contacts between Employee and the Company
were made, such opinion shall be confidentially disclosed to the other party. If
it is mutually determined that such payments would trigger the excess parachute
payments provisions, Employee shall receive only such compensation and benefits
under his contracts with the Company (not to exceed those permitted without
constituting excess parachute payments) which he, in his sole discretion, has
designated in written notice to the Company. Employee shall have a minimum of
thirty (30) days in which to make such written designation. In the event of a
disagreement between the counsel of the respective parties as to whether a
payment would result in excess parachute payments, such counsel shall jointly
designate an independent tax counsel (whose fees shall be paid by the Company)
within 10 days who shall promptly make a conclusive determination of the matter.

b. Notwithstanding anything else to the contrary, in the event Employee is
terminated pursuant to Paragraph 7 above, Employee shall have the right, in his
sole discretion, to elect to receive all or any part of the compensation payable
to him upon termination (or which would have been due under Paragraph 7, but for
a previous election under Paragraph 17.a.) without regard to whether any such
amounts may constitute “excess parachute payments.” If Employee fails to provide
the Company a written designation within thirty (30) days, he shall be presumed
to have elected to receive all compensation and benefits due him without regard
to whether any such compensation or benefits shall constitute “excess parachute
payments.”

 

7



--------------------------------------------------------------------------------

c. Nothing in this Paragraph 17 shall be construed or deemed to be a forfeiture
of any compensation or benefits that Employee may elect not to accelerate due to
any concern about the receipt of “excess parachute payments

17. CONFIDENTIALITY.

a. EMPLOYEE’S OBLIGATIONS. Employee agrees that (a) except as provided in this
Agreement Employee shall maintain the confidential nature of any Proprietary
Information received or acquired by him, and (b) Employee shall use such
Proprietary Information solely for the purpose of meeting his obligations under
this Agreement and not in connection with any other business or activity.
“Proprietary Information” means all oral, written or recorded information about
or related to the Company, Kaiser or any of their Affiliates or its or their
technology, assets, liabilities, or business, whether acquired before or after
the date hereof, and regardless of the manner in which it is acquired, together
with any documents or other materials prepared by Employee which contain or
reflect such information. After termination of employment upon demand of the
Company, or Kaiser, as applicable, Employee agrees to return or destroy any and
all materials containing any Proprietary Information.

b. COMPANY OBLIGATIONS. The Company agrees that it shall maintain and provide
information regarding Employee in accordance with generally accepted industrial
and business practices and that it will seek to require Kaiser to follow the
same requirements.

c. LIMITATIONS ON CONFIDENTIAL OBLIGATIONS AND USE RESTRICTIONS. The
restrictions in Paragraphs 17.a. and b. above do not apply to information which
the disclosing party can demonstrate (i) is then in the public domain by acts
not attributable to such disclosing party or (ii) is hereafter received on an
unrestricted basis by such disclosing party from a third party source who, to
such disclosing party’s knowledge after due inquiry, is not and was not bound by
confidentiality obligations to the Company, Kaiser or any Affiliate thereof (in
the case of Paragraph 15.a.) or to Employee (in the case of Paragraph 17.b.). In
addition, Employee and the Company and, Kaiser or any Affiliate is permitted to
disclose any Proprietary Information as necessary in the defense or prosecution
of any legal action.

d. ACTIONS IF DISCLOSURE REQUIRED. If Employee is required by law to make any
disclosure otherwise prohibited hereunder, such party shall use its best efforts
to provide the other with prompt prior notice where possible so that (a) the
other party (with the reasonable cooperation of the party required to make such
disclosure) may seek an appropriate protection order or other remedy and/or
(b) the parties can seek in good faith to agree on the appropriate scope and
approach to disclosure. If a protective order or other remedy is not obtained,
the party required to make such disclosure may furnish only that portion of
information protection hereby which it is legally compelled to disclose and
shall use its reasonable efforts to obtain confidential treatment for all
information so disclosed.

 

8



--------------------------------------------------------------------------------

e. INJUNCTION. Each party agrees that remedies at law may be inadequate to
protect against breach of this Paragraph 18, and hereby agrees to the granting
of injunctive relief without proof of actual damage.

18. ARBITRATION OF DISPUTES. If Employee and the Company cannot resolve a
dispute (whether arising in contract or tort or any other legal theory, whether
based on federal, state or local statute or common law and regardless of the
identities of any other defendants) that in any way relates to or arises out of
this Agreement, the termination of Employee’s employment relationship with the
Company or any Affiliate thereof, (without limiting the generality of any other
Paragraph herein), then such dispute shall be settled as follows:

a. The Company and Employee agree to jointly select a judicial officer who is
affiliated with the Judicial Arbitration and Mediation Service, or such other
equivalent organization as the Company and Employee may mutually select, to act
as the trier of fact and judicial officer in such dispute resolution;

b. If the Company and Employee are unable to agree upon a particular judicial
officer, then the decision shall be made by the chief executive officer of the
Judicial Arbitration and Mediation Service, after consulting with the Company
and Employee;

c. the Company and Employee shall have the same rights of discovery as if the
dispute were being resolved in the Superior Court of the State of California.
However, the judicial officer shall, on his own motion, or the request of either
the Company or Employee, have the authority to extend or reduce the time periods
therefore; and,

d. The judicial officer serving hereunder shall be designated as a referee under
the provisions of Title VIII, Chapter 6 of the California Code of Civil
Procedure (Sections 638 through 645. 1, inclusive). Payment for the services of
the judicial officer and the rights and procedure of appeal, and/or other review
of the decision, shall be made as provided in such sections.

The judicial officer shall have the right to grant injunctive relief, specific
performance and other equitable remedies.

19. MISCELLANEOUS.

a. DEDUCTIONS. Applicable federal and state income taxes, social security
contributions (FICA), Medicare contributions, medical insurance premiums and any
other appropriate or customary deductions shall be withheld from any
compensation paid to Employee by the Company.

b. ENTIRE AGREEMENT; AMENDMENTS. This Agreement states the entire understanding
and agreement between the parties with respect to its subject matter as of the
date of this Agreement, and may only be amended by a written instrument duly
executed by Employee and the Company; and to the extent it directly impacts
Kaiser, the written consent of Kaiser.

 

9



--------------------------------------------------------------------------------

c. ASSIGNMENT. This Agreement and the rights and obligations of Employee may not
be sold, transferred, assigned, pledged or hypothecated by Employee.

d. NON-WAIVER. Failure to insist upon strict compliance with any provision of
this Agreement or the waiver of any specific event of non-compliance shall not
be deemed to be or operate as a waiver of such provision or any other provision
hereof or any other event of non-compliance.

e. BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns and, Employee’s heirs, successors,
and legal or personal representatives.

f. HEADINGS. The headings throughout this Agreement are for convenience only and
shall in no way be deemed to define, limit, or add to the meaning of any
provision of this Agreement.

g. CONTEXT. Whenever required by the context, the singular shall include the
plural, the plural the singular, and one gender such other gender as is
appropriate.

h. NOTICES. All notices, request, demands, consents and other communications
hereunder shall be transmitted in writing and shall be deemed to have been duly
given when hand delivered or sent by certified United States mail, postage
prepaid, with return by certified requested, addressed to the parties as
follows:

 

Business Staffing, Inc.

3633 E. Inland Empire Blvd., Suite 480

Ontario, CA 91764

ATTENTION: General Counsel

WITH COPY TO:

3633 E. Inland Empire Blvd., Suite 480

Ontario, CA 91764

ATTENTION: Chairman of Human Relations Committee

James F. Verhey

4221 Big Ranch Road

Napa, CA 94558

i. COSTS. In any action taken to enforce the provisions of this Agreement, the
prevailing party shall be reimbursed all costs incurred in such legal action
including reasonable attorney’s fees in such action.

j. SEVERABILITY. If any provision or clause of this Agreement, as applied to any
party or circumstances shall be adjudged by a court to be invalid or

 

10



--------------------------------------------------------------------------------

unenforceable, said adjudication shall in no manner effect any other provision
of this Agreement, the application of such provision to any other circumstances
or the validity or enforceability of this Agreement.

k. DEFINITION OF AFFILIATE, ENFORCEABILITY BY KAISER AND TERMINATION AS A LEASED
EMPLOYEE. The term “Affiliate” for purposes of this Agreement shall mean any
person or entity now or hereafter in control, controlled by or in common control
with the Company. It shall also include any direct or indirect subsidiary of the
Company and any company in which the Company has more than a ten percent
(10%) ownership interest. The Parties agree that Kaiser shall be a third party
beneficiary on this Agreement and shall have the right to enforce its terms. The
parties also agree that for purposes of this Agreement, that termination by
Kaiser of Employee as a leased employee shall also be deemed and shall be a
termination of Employee by the Company.

l. ACKNOWLEDGMENT REGARDING ISO’S. Employee acknowledges that he is responsible
for the tax consequences of all severance compensation he may receive and that
certain actions may need to be taken by Employee within limited periods of time
to preserve the tax status of any incentive options. The Company makes no
representation or warranty that any past or future grant of a stock option or
Equity Incentive to Employee qualifies as an incentive option.

m. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective as of the day and year first written above not withstanding the
actual date of signature.

 

“EMPLOYEE”     “COMPANY” JAMES F. VERHEY     BUSINESS STAFFING, INC.

/s/ James F. Verhey

    By:  

/s/ Richard E. Stoddard

James F. Verhey       Richard E. Stoddard       President

 

11



--------------------------------------------------------------------------------

CONSENT OF HUMAN RELATIONS COMMITTEE

OF

KAISER VENTURES LLC

TO

JAMES F. VERHEY EMPLOYMENT AGREEMENT

The Human Relations Committee of Kaiser Ventures LLC (“Kaiser”) hereby consents
to the employment agreement between Business Staffing, Inc. (the “Company”) and
James F. Verhey dated effective January 1, 2007, as set forth above and the
payment of all sums that may be required of Kaiser to reimburse the Company
under the terms of such agreement as provided in the Administrative Services
Agreement between the Company and Kaiser dated as of January 1, 2003.

 

KAISER VENTURES LLC HUMAN RELATIONS COMMITTEE By:  

/s/ Todd G. Cole

  Todd G. Cole, Chairman

 

12



--------------------------------------------------------------------------------

SCHEDULE “A”

JAMES F. VERHEY

EXECUTIVE VICE PRESIDENT - FINANCE & CFO

This position will report to the President and Chief Executive Officer of Kaiser
Ventures LLC. The positions for Kaiser Ventures LLC are to be filled by Business
Staffing, Inc. through the services of James F. Verhey.

RESPONSIBILITIES:

This position has the responsibility to manage all accounting, finance, tax, and
treasury functions for Kaiser and its subsidiaries; to represent Kaiser with all
outside entities coming under the purview of corporate finance; to ensure all
reporting requirements are met in a satisfactory and timely manner; to assist
senior management in analyzing, evaluating and pursuing new business and growth
opportunities; to manage Kaiser’s annual budget and capital plan processes; to
manage Kaiser’s financial analysis and modeling function; to manage Kaiser’s
insurance program; and to monitor all project development activities from the
financial perspective. These duties include the following:

 

  •   Assist CEO in analyzing, evaluating and pursuing business and growth
opportunities.

 

  •   Oversee investor relations program implementation, shareholder/investor
communications.

 

  •   Oversee implementation of real estate financing strategy.

 

  •   Manage and oversee financial aspects of SEC compliance.

 

  •   Oversee the treasury and controller functions. Oversee all audit
procedures, outside auditors, and report to the Chairman of the Audit Committee.

 

  •   Manage all aspects of the accounting function of Kaiser, employing
Generally Accepted Accounting Procedures.

 

  •   Manage Kaiser’s annual budget and capital plan processes.

 

  •   Manage Kaiser’s financial analysis and modeling function.

 

  •   Manage all tax planning and reporting.

 

  •   Manage all debt and equity structuring.

 

  •   Manage all insurance programs.

 

  •   Manage and oversee the Kaiser Eagle Mountain, operations, insuring both
smooth functioning of all administrative departments and operations.

 

  •   Monitor all project development activities from the financial perspective.

 

  •   Participate in major negotiations with third parties.

 

  •   Direct and manage, in coordination with the Executive Vice President and
General Counsel, the operations of Kaiser in the absence of the Chief Executive
Officer.

 

13